Citation Nr: 1036486	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO. 04-38 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran had active service from April 1970 through April 
1972, and from December 1991 through September 1992, with 
additional periods of Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking service connection for bilateral hearing 
loss and for a cervical spine disorder. To establish service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury. In other words, entitlement to service connection for 
a particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted from 
a disease or injury incurred in or aggravated during service. 38 
U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009). See also Pond v. West, 12 Vet. App. 
341, 346 (1999). These claims are not yet ready for final 
adjudication.

Hearing Loss Examination

In order to establish the existence of a current hearing loss 
disability, medical evidence must show that the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; or that the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (2009). 

In this case, there are several opinions as to the etiology of 
the Veteran's hearing loss, but nothing assessing the level of 
hearing loss experienced and whether it is of the level required 
to establish a hearing loss disability as defined by 
38 C.F.R. § 3.385. A February 2006 report from the Veteran's 
private physician documents hearing threshold levels in decibels 
on a handwritten chart that is difficult to decipher. No charted 
findings are interpreted, which would allow the Board to 
determine whether the Veteran has a bilateral hearing loss 
disability as defined by VA regulation. In June 2005, the same 
physician had rendered an opinion that the Veteran's bilateral 
high frequency sensorineural hearing loss is "traditionally and 
most likely related to a history of noise exposure."  The 
physician also stated, however, that the "severe left sided 
hearing loss is most likely due to the sudden event that occurred 
in 1994." See June 2005 report of Dr. G. The Board notes that 
there is no evidence that the Veteran was in a period of active 
duty, ACDUTRA, or INACDUTRA in 1994. 

In February 2007, a VA examiner rendered an opinion indicating 
that because the Veteran had no hearing loss "in the ratable 
frequency range at the time he left active service in 1992, it is 
less likely than not that the ...current bilateral hearing loss is 
due to military noise exposure." The examiner did not measure 
the puretone threshold frequencies or report on the current 
nature of the disability, and did not discuss the positive 
opinion rendered in 2005, which suggested that the nature of the 
Veteran's hearing loss was traditionally associated with hearing 
loss.

Thus, there is one opinion relating the Veteran's hearing loss to 
service and one opinion suggesting that no such causal connection 
exists, but no report actually showing that the Veteran has 
current bilateral hearing loss as defined by and measured 
according to VA regulation. Both doctors suggest that the Veteran 
does have hearing loss, but the severity of that hearing loss is 
not noted, making it impossible for the Board to determine 
whether there is a current disability as defined by VA 
regulation. While the Board regrets the delay, a remand is 
required in order to afford the Veteran the benefit of a complete 
and adequate examination of the nature and etiology of his 
hearing loss disability.

Records

Under 38 C.F.R. § 3.159(c)(1) and (2), VA has a duty to assist 
the Veteran in obtaining records relevant to his claims, which 
are in the possession of both Federal and private facilities. 

In the June 2005 report, the Veteran's private ENT doctor 
referred to initial treatment for sudden hearing loss in 1994. A 
review of the record reveals that the records of this initial 
treatment in 1994 are not associated with the claims folder and 
do not appear to have been requested by the RO. 38 C.F.R. 
§ 3.159(c)(1) requires VA to assist the Veteran in obtaining 
records such as these. 

Also, in March 2009, the Veteran submitted a copy of his award 
letter from the Social Security Administration, which shows that 
he is in receipt of disability benefits for, among other things, 
bilateral hearing loss and a cervical spine disability. Records 
from the Social Security Administration fall within the 38 C.F.R. 
§ 3.159(c)(2) duty to assist.

Again, the Board sincerely regrets the delay, however, a remand 
is required in order to afford the Veteran complete due process 
as is required by VA regulation.

Accordingly, the case is REMANDED for the following action:

1. Ensure VA's 38 C.F.R. § 3.159(c)(2) duty 
to assist is met by obtaining all relevant, 
non-duplicative records from the Social 
Security Administration and associating them 
with the claims folder. Any negative 
response, if applicable, should be associated 
with the claims folder.

2. Ensure VA's 38 C.F.R. § 3.159(c)(1) duty 
to assist is met by obtaining fully executed 
authorizations to obtain records from the 
Veteran's private physicians, including but 
not limited to records dating back to 1994 
from the Veteran's private ENT physician. 
Obtain all relevant, non-duplicative records 
from the Veteran's private physicians and 
associate those records with the claims 
folder. Any negative response, if applicable, 
should be associated with the claims folder.

3. Afford the Veteran a VA audiological 
examination. The entire claims folder must be 
provided to the examiner in association with 
the examination. Following examination and 
all appropriate testing and a review of the 
record, the examiner should construct a 
report showing an assessment of both left and 
right sided hearing loss, as well as provide 
an opinion regarding the etiology of the 
Veteran's hearing loss, if so diagnosed. If 
left, or right, or bilateral hearing loss is 
diagnosed, then the examiner should address 
the following question: is it more likely 
than not (i.e., probability greater than 50 
percent)), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's 
left/right/bilateral hearing loss was 
incurred in service, including due to noise 
exposure during the Veteran's periods of 
active duty, ACDUTRA, or INACDUTRA?  The 
examiner should specifically comment on the 
2005 opinion that the Veteran' hearing loss 
is of such a type that is traditionally 
associated with noise exposure, and the 
impact of the event of 1994 referred to in 
the June 2005 report by Dr. G. .

4. Readjudicate the Veteran's claims. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


